DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 07/21/2022.
Claims 1, 8 and 15 have been amended; claims 2, 4, 9, 11, 16 and 18 are canceled. Therefore, claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Each of claims 1 , 8 and 15 recites, "determining a multidimensional fairness value for the generated test alteration, wherein the multidimensional fairness value is determined based on testing data and tested subject matter data with respect to tests administered to test-takers in the past, and wherein the multidimensional fairness value is computed based on one or more of a risk of misrepresentation of a tested concept based on Bloom's taxonomy, a risk of over- or under-alteration, a predicted proficiency level of the test-taker, and a risk that an alteration may cause an undue amount or level of difficulty" (emphasis added). 
	However, the original disclosure does not have sufficient written description regarding the limitation identified above. The specification in general describes that the a multidimensional dimensional fairness value may be computed in terms of static features and dynamic features. 
Although the original disclosure in general mentions the features listed/claimed above (e.g. see [0047] to [0049] of the specification), it does not provide sufficient description (e.g. an exemplary implementation, etc.) that demonstrates: (i) how each of the recited features above is applied—alone and in combination—to compute the multidimensional fairness value, and (ii) how each of the recited features above should be interpreted to achieve the multidimensional fairness value. Similarly, there is no sufficient written description regarding how “testing data” and “tested subject matter data with respect to tests administered to test-takers in the past” are utilized to determine the multidimensional fairness value. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1, 8 and 15 recites, “. . . generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration . . . the multidimensional fairness value is determined based on testing data and tested subject matter data with respect to tests administered to test-takers in the past” 
	However, it is unclear whether the “testing data” implied with respect to the multidimensional fairness values is the same as—or different from—the “testing data” implied with respect to the generation the test alteration. Consequently, the current claims are ambiguous at least for the reason above. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Ducrou 9,870,713 in view of Breed 2015/0037781 and further in view of Sarafzade PCT/US15/61435 (For simplicity reasons, the US publication, 
US 2018/0158347, is used instead of PCT/US1561435).
	Note that a reference to Applicant’s disclosure is also made in order to support the obviousness analysis.  
	Regarding each of claims 1, 8 and 15,  Ducrou teaches the following claimed limitations: a computer-implemented method (“a computer system comprising one or more computer processors . . . the computer system to perform a method”, per claim 8; and “a computer program product comprising: one or more computer-readable storage devices . . . the computer system to perform a method”, per claim 15), comprising: receiving contextual data associated with a test administration (see col.7, lines 1-32; col.8, lines 47-67 and col.9, lines 1-28: e.g. a system for detection and prevention of cheating during a test session(s); wherein one or more test-takers utilize their respective devices—such as a smartphone, a laptop, etc.—to take a test; and wherein the system collects one or more parameters relating to each test-taker—such as: data relating to the response inputted by the test taker; data relating to the behavior of the test-taker, etc. Accordingly, the above already involves the process of receiving contextual data associated with a test administration); determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data (col.9, lines 45-67 and col.11, lines 20-35: e.g. the system generates, based on the analysis of one or more of the parameters collected above, one or more metrics—such as a cheating score(s), which indicates the likelihood that a given test-taker(s) has cheated  on the test. It is worth noting that the analysis involves, for example, comparing the above parameters to one or more pre-defined rules or data; col.10, lines 1-61. Accordingly, the above teaching indicates the process of determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data); generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event, and wherein the test alteration comprises at least one of a change to content of the test, a change to an order of content of the test, and a change to one or more elements of the content of the test (col.12, lines 41-44; col.16, lines 24-48 and col.24, lines 31-66: e.g. the system automatically generates, responsive to determining the occurrence of cheating [when the cheating score exceeds a predetermined threshold], one or more preventive measures in real-time during the administration of the test; such as: (i) altering the order of the answer choices of the test being presented to the test-taker; (ii) altering the order of the questions of the test being presented to the test-taker; (iii) presenting different sets of questions to different test-takers, wherein the  difficulty of set of questions is substantially the same, etc. Accordingly, the system generates a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event; and wherein the test alteration comprises at least one of a change to content of the test, a change to an order of content of the test, and a change to one or more elements of the content of the test); determining a multidimensional fairness value for the generated test alteration, wherein the multidimensional fairness value is determined based on testing data, and wherein the multidimensional fairness value is computed based on one or more of a risk of misrepresentation of a tested concept based on Bloom's taxonomy, a risk of over- or under-alteration, a predicted proficiency level of the test-taker, and a risk that an alteration may cause an undue amount or level of difficulty; and updating the test administered to the test-taker to accommodate the generated test alteration based on the multidimensional fairness value meeting or exceeding a predetermined threshold (col.25, lines 2-15; also see claim 11, lines 12-17;  FIG 7 to FIG 9: e.g. when the system determines that a test-taker is cheating on a given test, the system generates an altered test to the test-taker by selecting—from questions stored in the database—a different test question(s) that has a similar—“substantially the same”—difficulty level as that of the test question(s) being administered; and once such alteration is generated, the system presents the modified test to the test-taker. In addition, as it is evident from FIG 9* below, the system considers—at least implicitly—a risk of over/under alteration or a risk that an alteration may cause an undue amount or level of difficulty when selecting the question with “substantially the same” difficulty level (see below the explanation presented regarding FIG 9*). Accordingly, the system already computes a multidimensional fairness value based on at least one of the features listed above; and wherein the multidimensional fairness value meets or exceeds a predetermined threshold [e.g. substantially the same difficultly level]; and furthermore, the system updates the test administered to the test-taker to accommodate the generated test alteration). 
	Although Ducrou does not explicitly describe the use of tested subject matter data with respect to tests administered to test-takers in the past in order to compute the multidimensional fairness value, Ducrou already teaches that the question with “substantially the same” difficulty level is selected from pool of questions stored in the database (col.6, lines 41-45; also see FIG 9, label “906”).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ducrou’s system; for example, by incorporating, from test materials that were administered to students in the part, one or more additional questions with comparable difficulty level	; so that the system would further utilize such additional resources when determining two or more questions with comparable difficulty level; and the additional resources improve the chance of selecting the most relevant question.     
The Examiner further presents FIG 9* below, which depicts device ‘902’ and device ‘904’ in a side-by-side arrangement, in order to illustrate at least one of the features being considered when determining the multidimensional fairness value (it is worth to note that FIG 9* is generated by rearranging the elements of FIG 9 of Ducrou).

    PNG
    media_image1.png
    584
    444
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    582
    449
    media_image2.png
    Greyscale
     
       Jack’s device ‘902’                                             Jill’s device ‘904’
                                                      FIG 9*
Thus, considering the first question displayed on each device as an example, the questions have comparable difficulty or complexity level; and this fact demonstrates the system already considers—when determining the multidimensional fairness value—at least one of the factors; such as (i) a risk of over/under alteration, or (ii) a risk that an alteration may cause an undue amount/level of difficulty (the same is true regarding each of the second and third questions displayed on each device). 
Of course, the discussion above is intended to illustrate at least one of the factors being considered; and therefore, the discussion above is not intended to limit the factors being considered.  
Although Ducrou does not explicitly describe the risk of misrepresentation of a tested concept based on Bloom's taxonomy, Applicant already admits a prior art reference, namely “Automated Generation of Assessment Tests from Domain Ontologies", that describes the use of Bloom's taxonomy, which is a well-known model in the education field; and wherein Applicant further admits that “the multidimensional fairness value may be computed using techniques as described in ‘Automated Generation of Assessment Tests from Domain Ontologies,’ which is incorporated herein by reference. Generally, the manner of computing the multidimensional fairness value may be determined as a matter of design” (e.g. [0048] of the specification, emphasis added). 
Accordingly, given the teaching of the admitted prior art above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ducrou’s system; for example, by applying one or more techniques of the Bloom’s taxonomy to more accurately calculate the difficulty level of the questions; and wherein the questions are classified into one or more groups based on their difficulty levels, etc., so that the system would be able to select the most appropriate question to the student during test session; and thereby minimizing the potential present a question that is beyond—or below—the skill level of the student.  
	Ducrou does not teach: the contextual data comprises data generated by an infrared sensor with respect to the test-taker; determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of the attempt to cheat by the test-taker based on the data generated by the infrared sensor that meets the predefined criterion; and storing the generated test alteration on blocks of a blockchain.
	However, Breed discloses a system for detecting cheating during a test session ([0007]), wherein the system implements one or more sensors—including infrared sensor(s)—for detecting whether a given test-taker is cheating on a test; for example, utilizing the infrared sensor(s) to detect abnormalities during the test—such as whether motion is detected outside the user’s radius, which suggests the potential of cheating ([0080]; [0110]; [0123]; [0156]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Breed; for example, by incorporating one or more additional sensors—such as an infrared sensor(s) for detecting the surrounding of the test-taker during the test session; wherein one or more predefined values are also stored in the database regrading each test-taker’s position (e.g. acceptable radius, etc.); and wherein based on data detected via the infrared sensor(s), the system determines whether the test-taker is cheating or nor (e.g. detecting that the test-taker is outside his/her radius, etc.); and wherein the system further utilizes the above analysis to trigger one or more of the preventive measures; and thereby improving the effectiveness of the system. 
	Regarding the process of “storing the generated test alteration on blocks of a blockchain”, Sarafzade discloses an educational system that administers one or more assessments to an individual(s), wherein the system stores or uploads various activities—such as data relating to the assessment(s) or results (see [0035] lines 13-21; [0064], [0065]); and wherein the system also implements a blockchain arrangement that records the activities in order to prevent forgery ([0068], [0070]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Breed and further in view of Sarafzade; for example, by incorporating a blockchain service for storing one or more of the data elements (e.g. student profiles; lesson and/or test materials, etc.), in order to minimize loss of data due to 
unforeseen conditions (e.g. data loss due to unauthorized access, or data loss due to natural and/or manmade conditions, etc.); so that the reliability of the system would be improved.  
Ducrou in view of Breed and further in view of Sarafzade teaches the claimed limitations as discussed above. Ducrou further teaches: 
Regarding claims 3, 10 and 17, the contextual data comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the data generated by the camera that meets the predefined criterion (col.10, lines 58; col.14, lines 10-22; also see col.26, lines 32-62: e.g. the system already incorporates a camera; and thereby gathers one or more data relating to the test-taker—such as detecting the eye movements of the test-taker during the test session. Furthermore, the above data is further utilized in determining whether the test-taker is cheating. Accordingly, the above indicates that the contextual data already comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the data generated by the camera that meets the predefined criterion).  
Regarding claims 5, 12 and 19, Ducrou in view of Breed and further in view of Sarafzade teaches the claimed limitations as discussed above.
	Ducrou further teaches, the contextual data comprises historical activity data associated with the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the historical activity data that meets the predefined criterion (col.6, lines 14-27; col.12, lines 8-14 and col.17, lines 53-67: e.g. the system already evaluates historical activity data relating to each test-taker—such as historical data indicating whether the test-taker has performed well on previous test, etc.; and thereby determines whether such data meets a predefined cheating threshold, etc.).
	Sarafzade further teaches that the system creates individual learning plans to the individual based on one or more data gathered relating to the user, including social media activity data (see the Abstract; also [0024]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Ducrou; for example, by incorporating an algorithm(s) that allows the system to gather one or more stored data from the social accounts of the test-taker(s); and wherein, the system further utilizes the above data when generating one or more assessments to the test-taker e.g. analyzing the data gathered from the social media account, besides analyzing the test-taker’s performance on previous tests, etc.), in order to improve the system’s capability in determining the test-taker’s behavior during an assessment session(s), etc., and thereby further improving the overall accuracy of the system. 
Regarding claims 6, 13 and 20, Ducrou in view of Breed and further in view of Sarafzade teaches the claimed limitations as discussed above.
	Regarding the limitation, “the contextual data comprises data generated by a radio-frequency identification sensor with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying a discrepancy in appearance of the test-taker based on the data generated by the radio-frequency identification sensor that meets the predefined criterion”, Breed already describes that the system detects cheating during a test session ([0007]), wherein the system implements one or more sensors—including a radio-frequency sensor(s)—for detecting whether a given test-taker is cheating on a test; for example, utilizing one or more frequency sensors to detect abnormalities during the test—such as whether the user is present or located in his/her location, wherein absence of such detection suggests the potential of cheating ([0041]; [0103]; [0112]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou; for example, by incorporating one or more additional sensors, as taught by Breed, such as one or more RF sensors for detecting the location of the test-taker during the test session; wherein one or more predefined values are also stored in the database regrading each test-taker’s position (e.g. expected location of the test-taker during a test session, etc.); and wherein based on data detected via one or more of the RF sensors, the system determines whether the test-taker is cheating or nor (e.g. detecting that the test-taker is outside the location, etc.); and wherein the system further utilizes the above analysis to trigger one or more of the preventive measures; and thereby improving the effectiveness of the system. 	
Regarding claims 7 and 14, Ducrou in view of Breed and further in view of Sarafzade teaches the claimed limitations as discussed above.
Ducrou further teaches, the contextual data comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying a discrepancy in appearance of the test-taker based on the data generated by the camera that meets the predefined criterion (col.10, lines 58; col.14, lines 10-22; also see col.26, lines 32-62: e.g. the system already 
incorporates a camera; and thereby gathers one or more data relating to the test-taker—such as detecting the eye movements of the test-taker during the test session. Furthermore, the above data is further utilized in determining whether the test-taker is cheating. Accordingly, the above indicates that the contextual data already comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying a discrepancy in appearance of the test-taker based on the data generated by the camera that meets the predefined criterion). 
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the argument filed on 07/21/2022). 
i.	Applicant’s arguments directed to section §112(a) are not persuasive. Applicant argues, 
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement . . . 
Applicant has amended independent claims 1, 8, and 15 to remove the rejected limitations: "determining a multidimensional fairness value for the generated test alteration, wherein the multidimensional fairness value is determined based on at least one of the features selected from the group consisting of a number of prerequisite concepts required to correctly answer a question . . .  
The amended limitations of independent claims 1, 8, and 15 make the instant 35 USC 112 rejection inapplicable. It is therefore respectfully submitted that claims 1, 8, and 15 are allowable and the 35 U.S.C. § l 12(a) rejection should be withdrawn. Because the dependent claims depend from, and include, the limitations of allowable claims, it is respectfully submitted that these claims are also allowable. Thus, the 35 U.S.C. § l 12(a) rejection should be withdrawn regarding all claims.

	However, the Office respectfully disagrees with the above arguments since the current amendment still fails to comply with the written description requirement per section §112(a). For instance, each of the current claims recites, “the multidimensional fairness value is determined based on testing data and tested subject matter data with respect to tests administered to test-takers in the past, and wherein the multidimensional fairness value is computed based on one or more of a risk of misrepresentation of a tested concept based on Bloom's taxonomy, a risk of over- or under-alteration, a predicted proficiency level of the test-taker, and a risk that an alteration may cause an undue amount or level of difficulty” (emphasis added). 
However, the original disclosure does not have sufficient written description regarding how the above factors—alone and in combination—are  utilized to determine the multidimensional fairness value. Instead, the specification appears to simply list the factors without providing written description regarding the computation procedure to be performed in order to determine the multidimensional fairness value (e.g. see [0048] of the specification).  Consequently, Applicant’s arguments are not persuasive since the current claims fail to comply with section §112(a).   
Although the current amendment has attempted to address the issue previously raised under section §112(b), the amendment still fails to comply with section §112(b) due to part of the additional limitations currently incorporated (see above the analysis presented under section §112(b)).  

  ii.	Applicant’s arguments directed to section §103 are not persuasive. Applicant argues, 
Applicant respectfully traverses the rejection but believes it to be moot considering the amendments to independent claims 1, 8, and 15, and the fact that the Ducrou, Breed, and Sarafzade references do not anticipate, either alone or in combination, amended independent claims 1, 8, and 15. 
Ducrou is introduced for the notion of disclosing the claimed limitation " ... determining a multidimensional fairness value for the generated test alteration; and updating the test administered to the test-taker to accommodate the generated test alteration based on the fairness value meeting or exceeding a predetermined threshold.” See instant Office Action at page 7.
Ducrou discloses a system that, upon determining that a test-taker is cheating on a given test, generates an altered test to the test-taker by selecting a different test question that has a similar -"substantially the same" - difficulty level as that of the test question being administered, and once such alteration is generated, the system presents the modified test to the test-taker. Ducrou explicitly states that this alteration in test questions is done to "eliminate introducing any testing bias ... " and as" ... an example of a preventive measure that may be used to deter cheating if cheating is suspected. See Ducrou at col. 25, lines 10-15. 
Ducrou, nor any of the other cited references, either alone or in combination, do not disclose the amended limitations of: "generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration . . . 
Ducrou, nor any other proffered art reference in the instant Office Action discloses computing the multidimensional fairness value based on one or more of a risk of misrepresentation of a tested concept based on Bloom's taxonomy, a risk of over- or under-alteration, a predicted proficiency level of the test-taker, and a risk that an alteration may cause an undue amount or level of difficulty. 
Based on the foregoing, amended independent claims 1, 8, and 15 recite at least one element not disclosed by any one or combination of the cited references of record… 

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, the argument does not appear to provide a rationale and/or evidence to challenge the teaching of the prior art. For instance, while referring to a section from Ducrou (col.25, lines 10-15),  Applicant asserts, “Ducrou explicitly states that this alteration in test questions is  done to ‘eliminate introducing any testing bias ...’  and as ‘ ... an example of a preventive measure that may be used to deter cheating if cheating is suspected”. 
However, no rationale is presented to demonstrate why Applicant assumes that the above teaching, which is directed to eliminating testing bias, is irrelevant to the current claims. In contrast, Ducrou eliminates testing bias (by selecting questions that have the same difficulty level) in order to promote fairness (i.e. the difficulty level of a question presented to a first student is “substantially the same” as the difficulty level of a question presented to a second student, etc.). Moreover, it is a common sense fact that presenting different questions to different students deter cheating during examination. Consequently, Applicant’s argument fails to negate the teaching of Ducrou as applied to the current claims. 
Secondly, except for simply listing parts of the recited limitations, Applicant presented no rationale to substantiate the assertion that Ducrou lacks the current limitations. For instance, Applicant asserts that Ducrou does not teach the limitations regarding, “generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event”. 
However, Ducrou does teach the above limitations since the system alters the test questions being presented to a student(s) when it determines that the student(s) is likely cheating (see col.11, lines 35 and col.12, lines 21-40, emphasis added),
“	The cheating detection subsystem 114 may generate a metric based at least in part on the cheating analysis data 112 and/or the position information. The metric may be included in the cheating analysis data 112. The metric may represent a quantitative measure of the likelihood that responses provided by a test taker were obtained from an unauthorized source such as another test taker . . .  a cheating score that indicates an estimated probability that certain test takers engaged in cheating during the test”
“	The cheating prevention subsystem 116 . .  for identifying one or more preventive measures to be taken in response to a determination that a particular cheating . . . The preventive measure(s) may include randomizing an order in which a set of additional questions are presented to different test taker(s), randomizing an order in which answer choices are presented to different test taker(s), selecting different sets of questions from a pool of related questions for presentation to different test taker(s), and so forth”
The excerpts above indicate that Applicant’s assertion regarding the teaching of Ducrou is inaccurate. Particularly, Ducrou analyzes a response(s) that a student(s) is providing in response to a test being administered (i.e. testing data and tested subject matter data related to a test administered to the test-taker); and thereby it calculates a score that indicates the likelihood of cheating by a student(s) during the test. Of course, if the score indicates such likelihood of cheating, Ducrou generates preventive measures—such as, randomizing an order in which a set of additional questions are presented to different test taker(s) (i.e. test alteration is generated in accordance with the determined likelihood of the incident of the cheating event). 
The discussion above confirms that Applicant’s assertions directed to the prior art are not persuasive.  
Of course, considering the same argument, Applicant also assert that Ducrou does not teach the limitations regarding, “the test alteration comprises at least one of a change to content of the test, a change to an order of content of the test, and a change to one or more elements of the content of the test”
However, the above assertion is also inaccurate since Ducrou does teach or suggest a test alteration that comprises one or more of: changing the content of the test; changing the order of content of the test; changing one or more elements of the content of the test, etc. For instance, Ducrou already teaches that one of the preventive measures involves “selecting different sets of questions from a pool of related questions” (see col.12, lines 29-40). In this regard, selecting different sets of question corresponds to the claimed feature “a change to content of the test”. Accordingly, this teaching already invalidates Applicant’s assertion regarding the prior art. 
The same is true regarding the limitation directed to computing the multidimensional fairness value based on “one or more of a risk of misrepresentation of a tested concept based on Bloom's taxonomy, a risk of over- or under-alteration, a predicted proficiency level of the test-taker, and a risk that an alteration may cause an undue amount or level of difficulty”. In this regard, when considering the set of questions that Ducrou is displaying on each of the two different student devices (see FIG 9), the first question displayed on Jack’s device (label “902”) has a difficulty level that is substantially the same as the difficulty level of the first question displayed on Jill’s device (label “904”). The above fact demonstrates that Ducrou already considers—when computing the multidimensional fairness value—at least one of the factors; such as (i) a risk of over/under alteration, or (ii) a risk that an alteration may cause an undue amount/level of difficulty. Consequently, Applicant’s arguments directed to the multidimensional fairness value are also not persuasive.  
The observations above confirm that Applicant’s assertions directed to the prior art are not persuasive. In addition, the discussion presented under section §103 already provides detail analysis regarding teaching of the prior art as applied to each of the current claims. 
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims. 
Conclusion

8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715